Citation Nr: 0920118	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  07-34 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Network Authorization and 
Payment Center 
in Fort Harrison, Montana


THE ISSUE

Entitlement to payment or reimbursement for private medical 
services the Veteran received at Hot Springs Memorial 
Hospital (HSMH) in Thermopolis, Wyoming on May 11, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1943 to December 1945 and from July 1946 to July 
1948.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 decisional letter of 
the Department of Veterans Affairs (VA) Network Authorization 
and Payment Center (NAO) in Fort Harrison, Montana.  In the 
Veteran's September 2007 VA Form 9, substantive appeal, he 
requested a Travel Board hearing.  Such a hearing was 
schedule for April 28, 2008; however, his representative 
submitted a statement received on April 21, 2008, stating 
that the Veteran no longer desired a Travel Board or 
videoconference hearing.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran underwent a colonoscopy at HSMH on May 11, 
2006; the procedure was not pre-authorized; it was not for 
treatment of a service-connected disability; or and it was 
not in response to a medical emergency of such nature that 
delay would have been hazardous to the Veteran's life or 
health.

2. The record also shows that the Veteran had Medicare 
coverage at the time of the colonoscopy in question.


CONCLUSION OF LAW

The criteria for establishing entitlement to payment or 
reimbursement of private medical expenses are not met for 
treatment the Veteran received at HSMH on May 11, 2006.  
38 U.S.C.A. §§ 1703(a), 1725, 1728, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 17.52, 17.120, 17.1000-17.1002, 17.1004 
(2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSION
A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008; 73 Fed. Reg. 23353 (April 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The VCAA and its implementing regulations do not apply to 
claims for benefits governed by 38 C.F.R. Part 17 (the 
regulations for pertaining to reimbursement of medical 
expenses).  See 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001).  
December 2006 and March 2007 letters and a July 2007 
statement of the case (SOC) provided the Veteran with notice 
of the statutes and regulations that apply in this matter.

Legislation signed by the President in October 2008, and 
designated as the Veterans' Mental Health and Other Care 
Improvements Act of 2008, provides for amendments to 
38 U.S.C.A. §§ 1725 and 1728 (pertaining to reimbursement of 
medical expenses).  The changes made do not include any 
critical to the circumstances of the instant case.

B.	Factual Background

The initial claims for payment or reimbursement filed by HSMH 
and the healthcare provider who rendered treatment at HSMH 
were filed in July 2006, and note treatment provided on May 
11, 2006.
In its August 2006 decision, the NAO determined that it could 
not pay or reimburse the Veteran for HSMH treatment received 
as, "Outpatient treatment was not pre-authorized by VA 
during the period of time that services were rendered."  

In the Veteran's September 2006 notice of disagreement, he 
disagreed that the treatment he received at HSMH was not pre-
authorized.  Specifically, he asserted that his physician, 
Dr. P., at the Riverton VA Outpatient Clinic authorized the 
procedure and sent the authorization to Sheridan VA Medical 
Center, which then sent the Veteran directly to Dr. M. at 
HSMH in Thermopolis, Wyoming.

VA outpatient treatment records show that February 2006 lab 
work was negative for blood in the Veteran's bowel movements.  
In November 2006, Dr. P. sent the following letter to the 
Veteran:

I understand that you are interested in having a 
colonoscopy or thought that I had recommended this 
procedure.  Colonoscopy is advised if there is a 
family history of colon cancer, if one has colon 
polyps, or if we find blood in the bowel movement.  
We did not find any hidden blood in your bowel 
movement samples from 2/3/2006.  If this test had 
showed blood then we would want to schedule a 
colonoscopy.  

Medicare and most insurance companies will pay for 
a screening colonoscopy even if there is no family 
history of colon cancer and I may have mentioned 
this at the time of your last visit.  If you have 
Medicare then you could consider having a 
colonoscopy done in the private sector.  We should 
continue to do annual testing for hidden blood in 
your bowel movements.

In a March 2007 letter and July 2007 SOC, the NAO indicated 
that the Veteran did not meet the eligibility criteria under 
38 C.F.R. § 17.120 for payment or reimbursement of the 
expenses of hospital care and other medical services not 
previously authorized.

In his VA Form 9, the Veteran states that in February 2005, 
he had a physical at the Riverton VA Outpatient Clinic, 
during which his physician, Dr. P., recommended that he have 
a colonoscopy as it had been 10 years since his last one.  
Dr. P. recommended that the Veteran have it performed in 
Thermopolis, Wyoming as it would be "easier" to have it 
done there "because of the necessary steps involved leading 
up to the procedure."  The Veteran also states, "At this 
point I had every reason to believe that the VA would pay for 
this procedure because it had been recommended by this VA 
doctor.  Being new to the system I didn't at that time know 
what procedures were necessary in order to have outside 
medial [sic] care paid for by the VA."

Records show that at the time the medical service at issue 
were provided  the Veteran had medical insurance coverage 
under Medicare Parts A and B.  His only service-connected 
disabilities are bilateral hearing loss and tinnitus.

C.	Legal Criteria and Analysis

In determining whether a Veteran is entitled to reimbursement 
of private medical expenses, there are various theories of 
entitlement to be addressed: (1) Whether the services for 
which payment is sought were authorized by VA.  See 
38 U.S.C.A. § 1703(a); (2) Whether the claimant is entitled 
to payment or reimbursement for services not previously 
authorized under 38 U.S.C.A. § 1728(a); or, (3) Whether the 
claimant is entitled to payment or reimbursement for such 
services under 38 U.S.C.A. § 1725.  See also Hennessey v. 
Brown, 7 Vet. App. 143 (1994).  The Board will consider each 
of these theories of entitlement in turn.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 



Pre-authorization under 38 U.S.C.A. § 1703(a).

When VA facilities or other Government facilities are not 
capable of furnishing economical hospital care or medical 
services because of geographic inaccessibility or are not 
capable of furnishing the care or services required, VA may 
contract with non-VA facilities for care in certain cases.  
When demand is only for infrequent use, individual 
authorizations may be used.  38 U.S.C.A. § 1703(a); 38 C.F.R. 
§ 17.52.  

In the instant case, the Veteran alleges that his treating VA 
physician, Dr. P., authorized the colonoscopy at issue.  
However, this allegation is not supported by objective 
evidence in the record.  Notably, Dr. P's letter (after the 
colonoscopy in question) explains that the VA clinic 
schedules colonoscopies if blood is found in stool samples, 
and that there was no occult blood in the stool samples from 
when the Veteran was seen in February 2006.  The record 
contains no evidence that VA contracted with or otherwise 
pre-authorized any of the private medical care the Veteran 
received on May 11, 2006 at HSMH, for which he now seeks 
payment or reimbursement.  In the absence of such evidence, 
there is no basis for the Board to award payment or 
reimbursement on the basis that the Veteran's colonoscopy at 
HSMH was contracted for or pre-authorized.  

Reimbursement under 38 U.S.C.A. § 1728.

Under 38 U.S.C.A. § 1728, VA is required to pay or reimburse 
veterans for medical expenses incurred in non-VA facilities 
where: (1) such care or services were rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health; (2) such care of services were rendered to 
a Veteran for an adjudicated service-connected disability, 
for a nonservice-connected disability associated with and 
held to be aggravating a service-connected disability, or for 
any disability of a veteran who has a total disability 
permanent in nature from a service-connected disability; and 
(3) Department or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand would not 
have been reasonable, sound, wise, or practical or treatment 
had been or would have been refused.  See also 38 C.F.R. 
§ 17.120.  All three of these statutory requirements must be 
met before any payment may be authorized.  See Hayes v. 
Brown, 6 Vet. App. 66, 68 (1993).

The record reflects that the Veteran's colonoscopy does not 
meet any of the eligibility criteria under 38 U.S.C.A. 
§ 1728.  (1) It was not provided for a medical emergency, but 
instead was performed as part of a routine physical 
screening, because 10 years had lapsed since his last 
colonoscopy.  (2) The Veteran does not have a total 
disability permanent in nature from service-connected 
disability; his service-connected disabilities are bilateral 
hearing loss and tinnitus, and it is neither shown, nor 
alleged, that the colonoscopy was for such disabilities, or 
because it was necessary to treat a nonservice-connected 
disability that was associated with and aggravating the 
service-connected disabilities.  (3) While the Veteran has 
argued that his VA physician recommended that he have his 
colonoscopy performed in Thermopolis, Wyoming, in the private 
sector, it is not shown that VA or other Federal facilities 
were not feasibly available to perform his colonoscopy.  

As all of the above-listed requirements must be met to 
establish entitlement to reimbursement under 38 U.S.C.A. 
§ 1728, and as none of the requirements is met, entitlement 
to reimbursement for the claimed private medical expenses 
under 38 U.S.C.A. § 1728 must be denied as a matter of law.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Entitlement to Reimbursement under 38 U.S.C.A. § 1725.

To be eligible for payment or reimbursement for emergency 
services for nonservice-connected conditions in non-VA 
facilities under 38 U.S.C.A. § 1725 and the implementing 
regulations (38 C.F.R. §§ 17.1000-1008), the Veteran must 
satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use such provider beforehand 
would not have been considered reasonable by a prudent 
layperson (as an example, these conditions would be met by 
evidence establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) (not applicable here).

(i) The veteran is not eligible for reimbursement under 
38 U.S.C. § 1728 for the emergency treatment provided.  
38 C.F.R. § 17.1002.

One of the requirements for establishing entitlement under 
38 U.S.C.A. § 1725 is that the treatment was for a medical 
emergency.  As noted above, the Veteran's colonoscopy was 
recommended and performed as part of a routine screening 
physical.  There is no indication that delaying an 
appointment for a colonoscopy would have been hazardous to 
the Veteran's life or health.  Significantly, in the November 
2006 letter from Dr. P., the Veteran's VA physician noted 
that the Veteran's February 2006 bowel movement samples had 
been negative for any hidden blood, and stated, "If this 
test had showed blood then we would want to schedule a 
colonoscopy" (emphasis added).  

Given that this necessary precondition for reimbursement or 
payment under 38 U.S.C.A. § 1725 is not met, there is no need 
to address whether all other requirements for such 
reimbursement are met.  However, it is also noteworthy that 
it is not shown that VA facilities were not feasibly 
available for the Veteran's colonoscopy.  He was not in acute 
distress at the time that procedure was suggested, and there 
is nothing of record to suggest that an attempt to use VA 
facilities prior to going to HSMH would not have been 
considered reasonable by a prudent layperson.  Furthermore, 
the record shows that the Veteran had Medicare Parts A and B 
coverage, which is another bar to this benefit sought.  

As all of the above-listed requirements must be met to 
establish entitlement to reimbursement under 38 U.S.C.A. 
§ 1725, and as not all of the requirements have been met, 
entitlement to reimbursement for the claimed private medical 
expenses under 38 U.S.C.A. § 1725 must be denied as a matter 
of law.  See Sabonis, supra.

ORDER

Payment or reimbursement for private medical services the 
Veteran received at HSMH on May 11, 2006 is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


